*1216Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered January 24, 2006. The judgment convicted defendant, upon a jury verdict, of sodomy in the first degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him after a jury trial of two counts of sodomy in the first degree (Penal Law former § 130.50 [1]), defendant contends that County Court erred in admitting the rape kit in evidence based on an inadequate chain of custody. We reject that contention. The People presented evidence that provided “ ‘reasonable assurances of the identity and unchanged condition’ of the evidence” (People v Julian, 41 NY2d 340, 343 [1977]), and any deficiencies in the chain of custody were relevant with respect to the weight to be accorded that evidence, not its admissibility (see People v Madison, 8 AD3d 956, 957 [2004], lv denied 3 NY3d 709 [2004]). We reject defendant’s further contention that the court erred in imposing consecutive sentences. “ ‘[T]he offenses were separate and distinct acts, notwithstanding that they occurred in the course of a continuous incident’ ” (People v Lucie, 49 AD3d 1253,1255 [2008], lv denied 10 NY3d 936 [2008]).
We have considered defendant’s remaining contentions and conclude that they are lacking in merit. Present—Scudder, P.J., Hurlbutt, Fahey, Peradotto and Pine, JJ.